Citation Nr: 0903181	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  06-21 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.

2.  Entitlement to service connection for anxiety/stress.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of July 2008.  This matter 
was originally on appeal from a September 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  


FINDINGS OF FACT

1.  By an unappealed decision dated in October 2001, the RO 
denied the veteran's claim of entitlement to service 
connection for diabetes mellitus. 	

2.  Evidence submitted subsequent to the 	October 2001 
decision does not relate to an unestablished fact necessary 
to substantiate the claim, is cumulative and redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and does not raise a 
reasonable possibility of substantiating the claim

3.  The competent medical evidence does not relate any 
currently diagnosed mental disorder to the veteran's active 
duty service.


CONCLUSIONS OF LAW

1.  The rating decision of October 2001 is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1998). 

2.  The veteran has not submitted new and material evidence 
that warrants reopening his claim for service connection for 
diabetes mellitus.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 
2002); 38 C.F.R. §§ 3.156(a) (2008).   

3.  Anxiety/stress was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duties to notify and to 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  Prior to adjudicating a claim, the Board must ensure 
no additional notice or assistance is required.  Under the 
VCAA, upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information 
and medical or lay evidence necessary to substantiate the 
claim.  The United States Court of Appeals for Veterans 
Claims (hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2008).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).    

When the veteran is attempting to reopen a previously 
disallowed claim, VA must notify the veteran of the evidence 
and information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefits sought.  
Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  This requires 
VA to look at the bases for the prior denial and to respond 
with a letter describing what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 10.

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  
VA's duty to assist also requires providing a medical 
examination or obtaining a medical opinion in certain 
circumstances.  38 U.S.C.A. § 5103A (d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008), see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  For claims to reopen 
finally adjudicated claims, VA must provide a medical 
examination or obtain a medical opinion only if new and 
material evidence has been presented.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2008).  

        Notice
        
The Board first finds that VA has no further duty to notify 
prior to Board adjudication.  The RO provided notice to the 
veteran with respect to his anxiety/stress service connection 
claim in correspondences dated in July 2003 and August 2006.  
In both documents, the RO advised the veteran of what the 
evidence must show to establish entitlement to service-
connected compensation benefits.  The RO also advised the 
veteran of which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Specifically, the RO advised that VA 
would obtain records in the custody of federal agencies, and 
that it was the veteran's responsibility to obtain records in 
the custody of non-federal agencies.  

In the July 2006 correspondence, the RO requested that the 
veteran send any evidence in his possession that pertained to 
the claim, although such a request is no longer required by 
the regulations.  See 73 Fed. Reg. 23353-23356 (April 30, 
2008) (codified at 38 C.F.R. § 3.159(b)(1) (2008)).  Also in 
the July 2006 correspondence,
the RO informed the veteran that when service connection is 
granted, a disability rating and effective date of the award 
is assigned.  The RO also explained how the disability rating 
and effective date are determined.  The Board finds that in 
issuing this letter, the RO has satisfied the requirements of 
Dingess/Hartman.

As noted in the Board's July 2008 remand, the RO had 
previously notified the veteran of the evidence and 
information that was necessary to reopen the diabetes 
mellitus claim and of the evidence and information that was 
necessary to establish entitlement to the underlying claim 
for the benefits sought in its letter dated in July 2003.  
The RO did not, however, describe what evidence would be 
necessary to substantiate the element required to establish 
service connection that was found insufficient in the 
previous denial in October 2001 as required by Kent.  This 
notice error was presumed to be prejudicial and the Board 
found that the veteran had not demonstrated actual knowledge 
of what he needed to demonstrate to reopen his claim such 
that the presumption of prejudice would be rebutted.  See 
Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007) 
(holding that VCAA notice errors are presumed to be 
prejudicial and it is VA's duty to rebut the presumption).  

In response to the Board's remand directive that this notice 
deficiency be corrected, the AOJ, via the Remand and Rating 
Development Team in Huntington, West Virginia, provided 
notice to the veteran in correspondence dated in August 2008.  
In that document, the AOJ informed the veteran that his 
diabetes mellitus claim had previously been denied and that 
he had been notified of this decision in September 2003.  The 
AOJ also informed the veteran that the appeal period for that 
decision had expired and that he needed to submit new and 
material evidence to reopen that claim.  The AOJ provided the 
correct definition of "new and material" evidence.  When 
describing bases for the prior denial, the AOJ informed the 
veteran that the submitted evidence from VA Medical Center 
(VAMC) Marion did not relate to an unestablished fact 
necessary to substantiate the claim and did not raise a 
reasonable possibility of substantiating the claim.  The AOJ 
also stated that there was no evidence to show that he was 
diagnosed with diabetes mellitus during service or within a 
year after his discharge from active duty.  The AOJ informed 
the veteran that evidence he submitted must relate to that 
fact.  The AOJ also advised the veteran of which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  

The Board finds that the August 2008 correspondence was 
deficient for a number of reasons.  First, the AOJ did not 
inform the veteran of what was necessary to substantiate the 
underlying service connection claim.  In the correspondence, 
the AOJ referred to an enclosure entitled "What the Evidence 
Must Show," but such an enclosure was not listed on the 
signature page as being enclosed and the enclosure was not 
found in the claims file.  The Board presumes that the 
veteran was not informed of what was necessary to 
substantiate the underlying service connection claim at that 
time.  

Second, the AOJ identified the incorrect previous denial as 
the decision sought to be reopened and the incorrect bases 
for the prior denial.  Here, it was the October 2001 rating 
decision that became final when the veteran failed to file an 
appeal.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1998).  The veteran did appeal the 
September 2003 rating decision and that appeal is presently 
before the Board.  Moreover, the submission of the Marion 
VAMC records could not have been the basis of the previous 
final denial in October 2001.  According to these records, 
they were not printed until July 2003.  Additionally, 
episodes of treatment documented in these records were dated 
from January 1998 to June 2003, thus placing at least some of 
this treatment after October 2001.

Despite the errors in the August 2008 correspondence, the 
Board finds no prejudice.  
First, in the July 2003 correspondence, the veteran had been 
notified of what the evidence needed to show to establish 
entitlement to the underlying benefit sought: service-
connected compensation.  Having previously been provided with 
such notice, the AOJ's failure to provide additional notice 
would not have resulted in prejudice.

Second, the Board finds that despite being provided incorrect 
information concerning when and why the claim was previously 
denied, the AOJ did include the correct information when it 
informed him that there was no evidence to show that he was 
diagnosed with diabetes mellitus during service or within a 
year after his discharge from active duty.  As the RO 
explained in the October 2001 rating decision, there was no 
record of treatment in service for diabetes mellitus.  The RO 
also explained that to establish entitlement to service 
connection for diabetes mellitus, there must be medical 
evidence that the claimed condition was incurred in or 
aggravated by military service, or that it became manifest to 
a compensable degree within one year of discharge.  Thus, the 
basis for the previous denial was that there was no record of 
treatment in service for diabetes mellitus and no medical 
evidence showing that diabetes mellitus was incurred in or 
aggravated by military service, or that it became manifest to 
a compensable degree within one year of discharge.  From the 
AOJ's instruction in the August 2008 correspondence, a 
reasonable person would be expected to understand from the 
notice what was needed.  See Sanders, 487 F.3d at 892 (Fed. 
Cir. 2007).  Remanding for additional notice would serve no 
purpose as such notice would not likely result in the 
submission of additional pertinent evidence.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  When remand 
orders are not complied with, the Board must insure 
compliance.  However, only substantial compliance, not strict 
compliance, is necessary.  D'Aries v. Peake, 22 Vet. App. 97 
(2008).  Here, the Board finds that the August 2008 
correspondence, which informed the veteran of why his claim 
was previously denied and what the evidenced needed to show 
to reopen it, was in substantial compliance with the Board's 
July 2008 remand, notwithstanding the errors discussed above.

Although the AOJ did not provide substantially compliant 
notice until after initial adjudication of the claims on 
appeal in September 2003, after providing the veteran with 
adequate time to respond to the notices, it readjudicated the 
claims and issued a supplemental statement of the case in 
November 2008.  The issuance of such notice followed by a 
readjudication of the claims remedied any timing defect with 
respect to issuance of compliant notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  This action also 
satisfied the portion of the Board's remand requiring a 
readjudication.  

	Assistance

The Board also finds that the RO has satisfied VA's duty to 
assist.  The RO has obtained the veteran's service medical 
records and treatment records from VAMC Marion, dated from 
January 1998 to October 2006.  In correspondence dated in May 
2003, the veteran requested that VA obtain records from three 
private medical providers.  The veteran provided names and 
addresses of these providers and authorized them to release 
information to VA.  Unfortunately, the consent forms in which 
the veteran granted authorization had apparently expired and 
the RO informed the veteran of this fact in correspondence 
dated in July 2003.  The RO provided the veteran with three 
additional forms (VA Form 21-4142) and instructed him to 
complete them so that the RO could obtain records from those 
providers on the veteran's behalf.  The veteran did not 
respond to this notice.  Subsequently, in June 2006, the 
veteran submitted a letter from one of the private practice 
provide, Dr. D.F.  

The veteran must authorize the release of existing records in 
the form of acceptable to the holder of the records.  38 
C.F.R. § 3.159(c)(1)(i) (2008).  Given that the RO provided 
the veteran with proper release forms and instructed him to 
return them, and that the veteran had been notified in 
correspondences dated in July 2003, July 2006, and August 
2008 that he was ultimately responsible for submitting 
private medical records, the Board finds VA has no further 
duty to assist the veteran in obtaining such records.
  
In compliance with the Board's July 2008 remand, the veteran 
was provided with a VA medical examination for his 
anxiety/stress claim.  A report of that examination has been 
associated with the claims file.  The veteran was not 
provided with a VA examination for his diabetes mellitus 
claim, but the Board does not find that the failure to do so 
was remandable error.  For reasons explained more fully 
below, the Board does not find that new and material evidence 
has been presented with respect to that claim.  Thus, VA had 
no duty to provide a medical examination for the claimed 
diabetes mellitus and the failure to do so is not a breach of 
its duty to assist.  Accordingly, the Board will proceed with 
appellate review.

New and Material Evidence - Diabetes Mellitus

A review of the record shows that the veteran initially filed 
a claim for service-connected benefits for diabetes mellitus 
in April 1999.  That claim was initially denied in a March 
2000 rating decision.  After the passage of the VCAA in 
November 2000, Pub. L. No. 106-475, 114 Stat. 2096, the RO 
reconsidered that claim and continued the denial in a rating 
decision in October 2001.  At that time, the RO also advised 
him of his procedural and appellate rights.  The veteran 
failed to appeal that decision and it became final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1998).  In May 2003, the veteran again filed 
a claim for service-connected compensation benefits for 
diabetes mellitus.  The RO declined to reopen the claim in a 
rating decision dated in September 2003.  The appeal of that 
decision is presently before the Board.

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(2002); 38 C.F.R. § 3.156(a) (2008).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a) (2008).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.    

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  Elkins v. West, 
12 Vet. App. 209, 219 (1999).

As for the underlying service connection claim, service 
connection will be granted if it is shown that a veteran has 
a disability resulting from an injury or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).  

Service connection for diabetes mellitus may be presumed in 
certain circumstances.  Where a veteran served continuously 
for ninety (90) days or more during a period of war, or 
during peacetime service after December 31, 1946, and 
diabetes mellitus becomes manifest to a degree of 10 percent 
or more within one year from the date of separation from 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 
(2008).  This presumption is rebuttable by affirmative 
evidence to the contrary.  Id.  

At the time of the previous final denial of the claim in 
October 2001, the RO considered the veteran's service medical 
records; treatment records from VAMC Marion, dated from April 
1998 to August 1999; and a letter from a physician with Eye 
Care Specialists.  The veteran's service medical records were 
negative for any findings or diagnoses of diabetes mellitus.  
The service medical records included a laboratory report, 
dated in January 1952, in which qualitative sugar analysis 
was reported to be negative.  

The VAMC treatment records included an eye note, dated in 
March 1999, in which an eye technician reported that the 
veteran had a history of diabetes mellitus for the past 25 
years.  None of the other evidence referred to the onset of 
the veteran's diabetes mellitus.  As discussed more fully 
above, the RO denied the claim because the medical evidence 
did not show that diabetes mellitus began or was aggravated 
during the veteran's active duty service.

Evidence submitted subsequent to the last final denial in 
October 2001 included treatment records from VAMC Marion, 
dated from January 1998 to June 2003; a letter from Dr. D.W., 
Eye Care Specialists; a letter from Dr. D.F.; and progress 
notes from VAMC St. Louis, dated from July 2003 to October 
2006.  

The veteran also provided several statements in support of 
his claim.  In his substantive appeal, dated in June 2006, he 
stated that while on active duty in 1952, he was hospitalized 
and his blood sugar was treated with diabenase.

In the letter from Dr. D.W., which was dated in July 2004, 
the doctor reported that he treated the veteran for various 
eye disorders.  In the letter from Dr. D.F., dated in June 
2006, the doctor explained that he had been the veteran's 
doctor since December 1997 and that he treated him for 
insulin dependent diabetes mellitus, among other disorders.  

The VAMC treatment records included many notations concerning 
treatment for diabetes mellitus and related ailments.  For 
example, such treatment was noted in a primary care 
outpatient treatment note dated in November 2003.

The Board finds that with the exception of several records 
from VAMC Marion, the evidence submitted subsequent to the 
last final denial in October 2001 is new.  Although some of 
this evidence is "new" in that it was not of record at the 
time of the last final denial, none of it is "material."  
The letter from Dr. D.W. merely showed for what conditions 
the veteran currently received treatment.  As such, it did 
not relate to an unestablished fact necessary to substantiate 
the claim.  The letter from Dr. D.F. merely linked the 
veteran's diabetes mellitus back to 1997, which was more than 
40 years after his discharge from active duty service.  
Moreover, the evidence in the file at the time of the last 
final denial established that the veteran had diabetes as of 
1997.

The veteran's statement concerning in-service "blood sugar" 
treatment raises no possibility of substantiating the claim.  
Such a statement is essentially akin to saying that his 
diabetes began in service.  Such a contention was found in 
his claim for compensation benefits he submitted in April 
1999, wherein he reported that his diabetes mellitus began in 
1953.  Additional lay statements relating his diabetes 
mellitus back to service are both cumulative and redundant 
and raise no reasonable possibility of substantiating the 
claim.  The VAMC treatment records did not link the veteran's 
diabetes mellitus to his service.  As such, they did not 
relate to an unestablished fact necessary to substantiate the 
claim.  As none of the additionally submitted evidence 
demonstrates that the diabetes mellitus began during service 
or within a year thereafter, it is not new and material and 
there is no basis for reopening the claim.

Service Connection for Anxiety/Stress

In his substantive appeal, dated in June 2006, the veteran 
asserted that he was treated as an inpatient in service for 
two days for anxiety reaction and that his current 
anxiety/stress "goes back" to those issues.  

Upon reviewing the veteran's service medical records, the 
Board acknowledges that these records showed the veteran was 
treated for anxiety reaction in service, but does not find 
that a chronic disorder was diagnosed at that time.  The 
veteran's service medical records included a clinical record 
showing he was admitted to the U.S. Air Force Hospital, 136th 
Medical Group, APO 929, and treated for anxiety reaction in 
January 1952.  According to a physical examination report, 
the veteran had presented with complaints of headaches and 
epigastric discomfort.  Physical examination was essentially 
negative, except for some epigastric discomfort and pilonidal 
sinus induration or discharge.  The service medical records 
were negative for any follow-up treatment related to this 
episode.  Notably, the veteran's discharge examination 
report, dated in November 1954, was negative for any findings 
or subjective complaints related to anxiety.  The examiner 
also checked "normal" for "psychiatric clinical 
evaluation."  Thus, the service medical records showed that 
the veteran was treated for a single episode of anxiety 
reaction, which apparently had resolved, as the medical 
records were negative for any additional complaints or 
treatment.  Such treatment does not support finding that a 
chronic disorder was diagnosed in service.

The Board has reviewed post-service medical evidence and 
acknowledges that between 2003 and 2006 he had been diagnosed 
with various mental disorders.  These included depression, 
adjustment disorder with depressed mood, generalized anxiety 
disorder, and mood disorder.  None of the post-service 
medical evidence, however, linked any diagnosed disorder to 
the veteran's active duty service.

The earliest record of a depression diagnosis was found in a 
VA nursing telephone note and addendum, dated in September 
2003.  In that document, J.W., Registered Nurse, reported 
that the veteran called with complaints of difficulty 
sleeping, decreased appetite, feelings of sadness, and an 
inability to sleep.  In the addendum, Dr. A.S. diagnosed 
depression and placed the veteran on Paxil.  Dr. A.S. did not 
link the depression to the veteran's active duty service.  

The veteran underwent a VA psychiatric consultation in 
February 2004, a report of which included a diagnosis of 
adjustment disorder with depressed mood, in remission.  The 
physician's assistant who wrote the report, C.L., did not 
provide any statement suggesting a link between the diagnosed 
disorder and the veteran's active duty service.  Moreover, 
she reported that the veteran stated his depression began 
when his health declined.  C.L. mentioned cerebrovascular 
accident, a second myocardial infarction with angioplasty in 
May 2003, and blindness in the right eye as the veteran's 
health issues.  C.L. did not state when the veteran's health 
began to decline, but did mention that the veteran was 
employed after service for more than 35 years.  This fact 
indicates that the veteran's decline in health and 
accompanying depression did not occur until many years after 
his discharge from the military.  

A private practice physician, Dr. D.F., reported in a letter 
dated in June 2006 that he had treated the veteran since 
December 1997 for various diagnoses, including generalized 
anxiety disorder.  The doctor, however, did not provide any 
statements concerning when the generalized anxiety disorder 
began that would support a finding that it began in service.

The veteran underwent a VA mental disorders examination in 
August 2008.  In a report of that examination, Dr. P.H. 
confirmed that he had reviewed the veteran's claims file and 
interviewed the veteran for approximately one hour and 55 
minutes.  In the 9-page report, Dr. P.H. discussed the 
veteran's medical, social, and occupational history as found 
in the claims file and reported by the veteran.  Regarding 
the symptoms leading to the veteran's in-service 
hospitalization, Dr. P.H. noted that the veteran recalled 
becoming confused, irritable, and nervous after returning to 
Japan after serving in Korea.  
 
The doctor also discussed the veteran's current subjective 
symptoms and clinical examination findings.  Upon discussing 
the veteran's history, subjective complaints, and examination 
findings, Dr. P.H. diagnosed mood disorder due to 
cardiomyopathy, congestive heart failure, diabetes mellitus 
with renal impairment, and other medical conditions.  
Regarding whether the mood disorder was causally related to 
the veteran's military service, to include the January 1952 
diagnosis of anxiety reaction, Dr. P.H. concluded that it was 
less likely than not related.  The doctor also reported that 
psychological testing was not deemed necessary because the 
diagnosis appeared clear from the interview, observations, 
records review, and historical data.  

The Board finds Dr. P.H.'s report to be particularly 
probative to the issue of whether the veteran has a current 
anxiety and/or stress disorder and whether such a disorder is 
related to his in-service anxiety reaction.  The doctor based 
his opinion on information and evidence that were 
substantiated by the claims file.  See Kowalski v. Nicholson, 
19 Vet. App. 171, 179-180 (2005) (noting that the Board must 
evaluate the credibility and weight of the history on which 
the opinion is predicated); see also Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (noting that whether a medical 
opinion is based on sufficient facts and data is an important 
indicator of the probity of that opinion).  For example, the 
doctor noted that the veteran's service medical records 
showed that in January 1952 the veteran had presented with 
complaints of headaches and was ultimately diagnosed with 
anxiety reaction.  The doctor also noted that the veteran's 
health had been in decline due to the aforementioned 
cardiomyopathy, congestive heart failure, diabetes mellitus 
with renal impairment, and other diseases.  The veteran's VA 
primary care treatment records and the letter from Dr. D.F. 
confirmed this.  

The clarity of the opinion along with the explanation that 
the diagnosis had been based upon the interview, 
observations, records review, and historical data also gives 
the Board reason to find this opinion to be highly probative.  
See Steflv. Nicholson, 21 Vet. App.120, 124 (2007).  

As the preponderance of the evidence is against the 
anxiety/stress service connection claim, the benefit of the 
doubt doctrine is not applicable, and the Board must deny the 
claim.  38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 58 (1990). 


ORDER

1.  New and material evidence having not been received, 
entitlement to service connection for diabetes mellitus, is 
denied.

2.  Service connection for an anxiety disorder is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


